Exhibit 10.1

FOURTH AMENDMENT TO THE
OMNIBUS AGREEMENT
This Fourth Amendment (this “Fourth Amendment”) to the Omnibus Agreement (as
amended, the “Omnibus Agreement”) by and among Phillips 66 Company (“Company”),
on behalf of itself and the other Phillips 66 Entities (as defined in the
Omnibus Agreement), Phillips 66 Pipeline LLC (“Pipeline”), Phillips 66 Partners
LP (the “Partnership”), Phillips 66 Partners Holdings LLC (“Holdings”), Phillips
66 Carrier LLC (“Carrier”) and Philips 66 Partners GP LLC (the “General
Partner”) is dated as of the 1st day of March, 2016.
WHEREAS, the Parties entered into the First Amendment, Second Amendment, and
Third Amendment to the Omnibus Agreement effective as of March 1, 2014, December
1, 2014, and March 1, 2015, respectively; and
WHEREAS, the Parties seek to amend the Omnibus Agreement to include certain
additional assets acquired by the Partnership in the first quarter of 2016.
NOW THEREFORE, for and in consideration of the forgoing, the mutual covenants,
terms and conditions of the Agreement, as amended by this Fourth Amendment, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
1.
Unless otherwise noted, the capitalized terms used herein shall have the
definitions set forth in the Omnibus Agreement.



2.
Section 4.01(a) of the Omnibus Agreement is hereby amended and restated in its
entirety as follows:



“(a) Company agrees to provide, and agrees to cause its Affiliates to provide,
on behalf of the General Partner and for the Partnership Group’s benefit, the
Services (such Services to be provided, to the extent applicable, in connection
with the Assets and any other assets acquired or developed by the Partnership
Group from time to time). As consideration for the Services, the Partnership
will pay Company an operational and administrative support fee of $2,999,166.67
per Month (as adjusted pursuant to Section 4.01(b) and (c), the “Operational and
Administrative Support Fee”), payable without discount no later than the 21st
Day of the Month in which Services are rendered, provided that if such Day is
not a Business Day, then the Partnership shall pay such amount without interest
on the next Business Day. If the Effective Date is any day other than the first
day of a Month, or if this Agreement is terminated on any day other than the
last day of a Month, then the Operational and Administrative Support Fee for the
relevant Month shall be prorated based on the ratio of the number of days in the
relevant partial Month to the number of days in the relevant full Month.”


3.
This Fourth Amendment shall be effective as of March 1, 2016.     



4.
Except as expressly set forth herein, all other terms and conditions of the
Omnibus Agreement shall remain in full force and effect.



[Signature Pages Follow]





 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Fourth Amendment as of the date first above written.




PHILLIPS 66 COMPANY
By:
/s/ Robert A. Herman
 
Robert A. Herman
 
Executive Vice President, Midstream








Signature Page to Fourth Amendment to the Omnibus Agreement



--------------------------------------------------------------------------------




PHILLIPS 66 PIPELINE LLC
By:
/s/ Todd Denton
 
Todd Denton
 
President








PHILLIPS 66 CARRIER LLC




By:
/s/ Todd Denton
 
Todd Denton
 
President



    





Signature Page to Fourth Amendment to the Omnibus Agreement



--------------------------------------------------------------------------------




PHILLIPS 66 PARTNERS LP


By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP


By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer





PHILLIPS 66 PARTNERS GP, LLC
By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer





PHILLIPS 66 PARTNERS HOLDINGS LLC


By:
Phillips 66 Partners LP, Sole Member of Phillips 66 Partners Holdings LLC
By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP


By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer




Signature Page to Fourth Amendment to the Omnibus Agreement

